FERGUSON, Judge
(dissenting):
I dissent upon two grounds.
I
I believe the investigators’ statement that they would obtain and use the results of a lie detector test in court if the accused did not confess was sufficient to go to the triers of fact and from which they could find coercion under Article 31(d), Uniform Code of Military Justice, 10 USC § 831. We have no way of ascertaining what the accused believed a lie detector test to be. It might well be a nineteen-year-old private first class with a General Classification Test score of 68 would consider a lie detector to be in the nature of a truth serum. Consequently, this raises an issue of fact from which the court-martial might find that the accused’s freedom of will could have been substantially interfered with. See United States v Morris, 9 USCMA 37, 25 CMR 299.
II
I further dissent upon the ground that the law officer’s instruction in the present case is incorrect as a matter of law when he advised:
“. . . It is recognized that an involuntary statement is often untrustworthy and unreliable. Therefore, the voluntariness of the statement before you here constitutes a matter which you should consider in determining the weight, if any, that you will give to this confession. Each member of the court in his deliberation on the findings of the guilt or innocence, may come to his own conclusion as to the voluntary nature of the statement and accept it or reject it, accordingly. You may also consider any evidence introduced as to the voluntary or involuntary nature of the statement, or as to the weight to be given to that statement. In deciding this you should be affected in no way by the circumstances that I have admitted this statement to be received into evidence.” [Emphasis supplied.]
In United States v Morris, supra, the law officer gave a similar instruction and refused one requested by defense counsel that “if the court-martial believed the statement was involuntary, it must ‘disregard . . . [it] entirely.’ ” We there held the law officer’s refusal to give the requested instruction to be prejudicial error. See also United States v Wenzel, 9 USCMA 140, 25 CMR 402. We have repeatedly held that a court-martial must disregard a confession in toto if it is determined it was involuntarily given. United States v Schwed, 8 USCMA 305, 24 CMR 115; United States v Dicario, 8 USCMA 353, 24 CMR 163. Therefore, to instruct that the court-martial should consider the voluntariness of the statement in determining the weight, if any, that will be given to the confession as error. A court-martial may properly consider what weight to give a confession, taking into effect all of the evidence, only if it preliminarily finds the statement to be voluntary.
Consequently, I would reverse the decision of the board of review.